Citation Nr: 1628700	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  11-01 615	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial rating greater than 50 percent effective from January 5, 2010 to March 22, 2010, from June 1, 2010 to February 11, 2013, from April 1, 2013 to August 25, 2013, and effective October 1, 2013, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which reopened and granted the Veteran's claim of service connection for PTSD, assigning a 30 percent rating effective January 5, 2010, a temporary 100 percent rating between March 23, 2010 and May 31, 2010, based on a hospitalization over 21 days, and a 30 percent rating effective June 1, 2010.  See 38 C.F.R. 4.29.  The Veteran disagreed with this decision in July 2010 and perfected a timely appeal in January 2011. 

In a May 2011 rating decision, the RO assigned a higher initial 50 percent rating effective January 5, 2010 for the Veteran's service-connected PTSD.  Because the initial rating assigned to the Veteran's service-connected PTSD is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In a November 2013 rating decision, the RO assigned additional staged ratings for the Veteran's service-connected PTSD based on his subsequent hospitalizations over 21 days for treatment of service-connected PTSD.  See 38 C.F.R. 4.29.  The RO assigned a temporary 100 percent rating between February 12, 2013 and April 1, 2013, based on hospitalization over 21 days, a 50 percent rating effective April 1, 2013, and another temporary 100 percent rating between August 26, 2013 and October 1, 2013, and a 50 percent rating effective October 1, 2013.  See 38 C.F.R. 4.29.  In August 2014, the Board found that the issue on appeal was more appropriately characterized as stated on the title page.

The Board notes that in January 2014, the Veteran appointed the American Legion as his representative.  See VA Form 21-22, 1 (Jan. 21, 2014) (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  Having reviewed the evidence of record, the Board finds that additional development is necessary before this claim can be adjudicated on the merits. 

In October 2014, the Veteran underwent a VA examination for his PTSD.  The examiner concluded that the Veteran's severity of symptoms appeared quite similar to those noted during his May 2011 VA examination.  See VA examination, 10 (Oct. 30, 2014) (VBMS); see also VA examination, 1-10 (May 11, 2011) (VBMS).  

Since his last VA examination, the record reflects that the Veteran was hospitalized for substance abuse in March 2015.  See VAMC Report of Hospitalization, 1 (March 16, 2015) (VBMS).  As the Veteran's psychiatric condition appears to have worsened, a new VA examination is required to fairly adjudicate his claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).

In addition, all pertinent VA treatment records should be obtained and associated with the claims file, including the records from the recent VA hospital admission for substance abuse. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records pertinent to the Veteran's PTSD, to include records from his March 2015 hospital admission for substance abuse, and associate them with the claims file. 

2.  Provide the Veteran with a comprehensive psychiatric examination to determine the current severity of his PTSD.

3.  Then, readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




